DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites obtaining an initial battery temperature; selecting a duration, conducting a calculation, and comparing temperatures. Claim 19 recites an apparatus for the same including a computer, and claim 20 recites a computer readable storage medium.
There are many abstract ideas. The step of obtaining an initial temperature appears to be a either a metal step (for example, someone giving you information about the battery temperature) or at best this just appears to be general data gathering - see MPEP 2106.05(g) and 2106.05(d) – mere data gathering. The step of conducting calculation based on a power battery thermal runaway model is just mathematical calculation; the step of comparing the temperature is another mathematical calculation; and the step of “determining whether thermal runaway occurs” – a mental step.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, here once the determination of whether thermal runaway occurs is done, there is no step taken, therefore the abstract idea has not been integrated into a practical application.
Claims 19 and 20 have similar issues as presented above containing the elements of claim 1. In addition, claim 20 should be recited as a non-transitory computer-readable storage medium. The term “non-transitory” ensures the claim does not encompass signals and other transitory forms of signal transmission.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “thermal shock” is an indefinite term because it is unknown when the battery undergoes a such an event. The specification states thermal shock may be impact of a high-temperature environment on the first power battery, but what determines “high-temperature”. Such a value is unknown.
The term “standard value of thermal runaway” in claim 1 is a relative term which renders the claim indefinite. The term “standard value of thermal runaway” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A value would need to be provided for “standard value”, which is otherwise unknown.
Claim 2 recites the limitation "the fully charged second power battery" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second electrolyte" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because Applicant uses the term “preferably”, it is unknow is the limitations are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (Master’s Thesis, Dec. 2015, Tsinghua University), English translation.
Regarding claims 1 and 21, Xu discloses a 3-D thermal model of lithium-ion batteries comprising:
setting the initial temperature of the battery to 30 oC (bottom p. 39);
selecting duration in which the battery undergoes thermal shock (Fig. 2.10) and conducting calculations based on a thermal runaway model (Section 3.2.2); and
comparing the temperatures to determine whether a runaway occurs in the battery (Sections 1.3; 5.1).
Regarding claims 19 and 20, Xu discloses testing equipment as pictured (Section 2.2.1), which will include a computer comprising memory, processor, and COMSOL software (Section 4.1.2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723